Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 21, 2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites “having a beta crystalline content of about 61% as detected by an x-ray detection technique” which is NOT originally disclosed and thus is NEW MATTER.  
In the remarks filed on August 9, 2022, Applicant argues that “61%” is shown by instant fig. 8 in view of the Declaration filed on February 24, 2022.  In reference to the Declaration filed on February 24, 2022, the Examiner notes that the equation therein was not used. In the Declaration, the Applicant is swearing to the fact that persons having ordinary skill in the art determine the Beta content by looking at the peak at a 2 theta of 16.2.  The Applicant is well aware of the fact that the equation was not used and the equation was only presented in the Declaration to evidence that it is known that the peak height at a 2 theta of 16.2 is indicative of Beta content.  For example, on page 10, lines 1-5, of the Amendment filed 2/24/2022, it is stated: [Declaration under 37 CFR 1.132 is currently submitted and further defines and more clearly and particularly provides the disclosure of FIG. 8.  For example, the declarant provides “That a Beta content is determined by persons having ordinary skill in the art by determining the WAXS Beta (300) peak height at a 2 theta of 16.2. This known method was published in Adv Polym Sci (2005), 188:43-104, at page 48 as shown below;”].
	The Examiner respectfully disagrees.  As stated in the Declaration filed on February 24, 2022 (p. 5), the Turner-Jones equation for determining the content of β-form requires H(300) being the height of the β 300 peak at 2θ=16.2o and Hα being the sum of the heights of the α peaks 2θ=14.2o, 17o and 18.8o.  It is unclear how the Turner-Jones equation relates to instant fig. 8.  Fig. 8 shows the graphs of samples including “With Water”, “Without Water” and “Beta”.  The Turner-Jones equation makes no mention of requiring such graphs.  The Turner-Jones equation requires Hα being the sum of the heights of the α peaks 2θ=14.2o, 17o and 18.8o which is not used in the Declaration filed on February 24. 2022 for determining the content of β-form.  The Turner-Jones equation does require H(300) being the height of the β 300 peak at 2θ=16.2o, but the Turner-Jones equation does not show how peaks at 2θ=16.2o of graphs for “With Water”, “Without Water” and “Beta” can be used to determine the content of β-form.  The Declaration filed on February 24, 2022 states “That the beta content with water axially sprayed as near the spinneret as practical to the die tip, 7mm in system 100, is calculated by subtracting the peak height of 3.5, without water spraying, from the peak height of 9, with the water spraying, and is determined to be about 61% (9-3. 5)/9 = 0.61;”.  Thus, even if it is known that the peak height at a 2 theta of 16.2 is indicative of Beta content, it is unclear how the Declaration further derives the equation “(9-3. 5)/9 = 0.61”, which requires points on two different graphs (“With Water” and “Without Water”) at 2θ=16.2o in fig. 8.  
	Applicant further argues that the Examiner also takes issue with the fact that the vertical Y-axis scale is not defined. As is known by persons having ordinary skilled in the art, a scale for the vertical Y- axis on a WAXS 2 theta scan is typically not shown. This is because the peak height at a 2 theta is measured relative to a base line of its curve. For example, the peak height at 2 theta of 16.2 with the water spray is shown to have a relative intensity of 9 and the peak height at 2 theta of 16.2 without the water spray is shown to have a relative intensity of 3.5. No units or scale for the vertical is needed nor is it typically shown.  
	The Examiner respectfully disagrees.  If no units or scale for the vertical is needed nor is it typically shown as in instant fig. 8, how is it determined in instant fig. 8 that peak height at 2 theta of 16.2 with the water spray is shown to have a relative intensity of 9 and the peak height at 2 theta of 16.2 without the water spray is shown to have a relative intensity of 3.5?  How are the data points of 9 and 3.5 determined in fig. 8 as disclosed in the Declaration filed on February 24, 2022 determined with no units or scale disclosed for the vertical axis in fig. 8?
	Applicant argues that a Google image search for “wide angle x ray diffraction 2 theta” was conducted on 8/8/2022. As shown, most typically the Y-axis is void of any scale and is labeled intensity and may include “au” for arbitrary units. Figure 8 in the present application is provided in the most typical format of a WAXS 2 theta scan.
The Examiner agrees that some of the graphs from the search are void of any scale.  However, such search does not show that specific points can be determined along an axis devoid of any scale.  Note that some of the graphs do include a scale, and it would be possible to determine points along such scale.  Instant fig. 8 does not include a scale along the vertical axis, and thus it is unclear how specific points such vertical axis can be determined.
Applicant argues that the Examiner further asserts that Fig. 8 is not detailed enough to determine exactly where 16.2 (x-axis) intersects the graphs in Fig. 8 to obtain specific y-axis data points of 3.5 and 9.0, that it is not clear where the equation of (9-3.5)/9 = 0.61 is obtained, and that such equation was not originally disclosed and thus it is not clear if Applicant has possession of such equation at the time of filing.  As known by persons having ordinary skill in the art, the WAXS peak heights are measured from a base line to their height at a 2 theta of 16.2. The measurements are made with a simple ruler and the peak heights are shown with vertical lines and their values are labeled. For the sample with water spray, it is shown to have a peak height of 9 from its base, as shown in the Declaration.  For the sample without water spray, it is shown to have a peak height of 3.5 from its base, as shown in the Declaration.  The percent of Beta content is simply the percent difference in peak height at a 2 theta of 16.2 of the water spray as compared with no water spray.  Thus, (9-3.5)/9 = 0.61 shows a 61% Beta content in Figure 8.  
The Examiner respectfully disagrees.  It should be noted that measuring with a simple ruler is NOT in the Declaration filed on February 24, 2022.  What units of the ruler were used to obtain the specific y-axis data points of 3.5 and 9.0?  Note that data point “3.5” and “9.0” are measured to the tenths of a unit.  Applicant is arguing that the graphs in instant fig. 8 are detailed enough to find arbitrary units along y-axis to the tenths of such unit at 2θ (x-axis) = 16.2 using a simple ruler.  The Examiner respectfully disagrees.  Without knowing what units of the ruler were used, it is unclear if measurements to the tenths of such unit can be made in instant fig. 8.  Applicant argues that “The percent of Beta content is simply the percent difference in peak height at a 2 theta of 16.2 of the water spray as compared with no water spray.”.  However, such statement is not found in the original specification or in the Declaration filed February 24, 2022.  
Furthermore, the original specification discloses that sample webs were prepared with water spray sprayed at 40o and at 280cc/min [0040]-[0043] and that fig. 8 graphically shows the sample webs [0046].  Thus, even if a 61% Beta content can be determined from Figure 8, such content would be from a sample web made with water spray sprayed at 40o and at 280cc/min.  Claim 18 (which recites 61%) is dependent upon claim 13 which does NOT require water being sprayed at 40o and at 280cc/min.  Therefore, even if a 61% Beta content can be determined from Figure 8, the original specification does not provide support for a 61% Beta content without water sprayed at 40o and at 280cc/min.  The subject matter of claim 18 dependent upon claim 13 (which does NOT require water being sprayed at 40o and at 280cc/min) is not originally disclosed and thus is new matter.  
Claims not listed are rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is dependent upon canceled claim 7.  For application of prior art, claim 8 is assumed dependent upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843) and Beck et al. (US 5,582,905).
Bouchette et al. (US 6,517,648) disclose a meltblowing system comprising
an extruder 10 configured and disposed for extruding and moving melted polypropylene (e.g., col. 2, lines 62-67) to a meltblowing die 12 (col. 5, lines 56-62);
a receiver 12 configured and disposed for receiving the melted polypropylene from the extruder 10 with a die tip having a plurality of spinnerets (fig. 1; col. 7, lines 36-65, spinnerets defined by holes of die);
an attenuator configured and disposed for attenuating the melted polypropylene axially from the plurality of spinnerets, the attenuator including longitudinal fluid material flow through passages disposed along each longitudinal side of the die tip and configured and disposed for flowing hot air therethrough and contacting the melted polypropylene at the spinneret (fig. 1; col. 5, line 56, to col. 6, line 24; col. 7, lines 46- 56);
a sprayer 17 proximate the die tip (fig. 1), the sprayer having a spray nozzle with an outlet axially spaced from the die tip (in fig. 1, the sprayer 17 is axially spaced from the die tip is in a horizontal direction; col. 7, lines 36-65, spray nozzles); the sprayer being configured and disposed for spraying a liquid at an angle toward the attenuation axis of the die tip it is proximate therewith and into the fibrous melted polypropylene (col. 5, line 56, to col. 6, line 18; when the angle is away from the die manifold, the angle is toward the attenuation axis of the die tip; various parameters which affect the meltblowing include the distance between the spray head and the fibers, angle of impingement of the spray (thus, an angle between about 20° and about 85°, or about 40°, would be obvious), the spray directed toward or away from the die manifold, the geometry of the spray, i.e., conical (thus it would be obvious, depending upon the distance, angle, direction and geometry, that the sprayer can be adjusted to spray a liquid into the fibrous melted polymer at various locations); col. 7, lines 59-62, spray angle can be adjusted to hit the fibers at an angle away from or towards the die manifold; col. 8, lines 9-11, a spray angle of 20°); and a collector 16 configured and disposed for collecting the fibers attenuated from the spinneret to form a web (col. 5, lines 45-64). The liquid is typically water (col. 2, lines 12-25).
However, Bouchette et al. (US 6,517,648) does not disclose a receiver with a plurality of longitudinally extending die tips, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Allen (US 6,220,843) discloses a meltblowing apparatus including a receiver with a plurality of longitudinally extending die tips enabling a meltblowing die with different die tips, a wide range of possible lengths and a variation of die nozzles to achieve a predetermined and varied pattern (figs. 3, 4; col. 7, line 61, to col. 8, line 2).
Beck et al. (US 5,582,905) discloses a meltblowing apparatus including a sprayer 40 proximate a die tip 31, the sprayer having a spray nozzle 40 with an outlet axially spaced at most 7mm from the die tip 31 (fig. 9; col. 10, lines 9-21, the sprayer 40 is positioned 0-10 inches (0-254 mm) downstream from the die in order to spray the fibers soon after extrusion to enable differential cooling of the fibers).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the receiver of Bouchette et al. (US 6,517,648) with a plurality of longitudinally extending die tips, as disclosed by Allen (US 6,220,843), because such a modification is well known in the art and would provide an alternative configuration for the receiver known to be operable in the art to enable a meltblowing die with different die tips, a wide range of possible lengths and a variation of die nozzles to achieve a predetermined and varied pattern; and to further modify the spray nozzle outlet to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), because such a modification is known in the art and would provide an alternative configuration for cooling the fibers soon after extrusion to enable differential cooling of the fibers. 
Note that Beck et al. is in the field of applicant’s endeavor, namely meltblowing material to produce fibers, and/or is reasonably pertinent to the particular problem with which applicant was concerned, quenching melt blown fibers.  Beck et al. discloses quenching melt blown fibers by spraying water onto the extruded fibers, wherein a sprayer is positioned 1-10 inches downstream from a die for extruding the fibers in order to spray the melt blown fibers soon after extrusion (col. 10, lines 9-21).  As mentioned above, Bouchette et al. disclose quenching melt blow fibers from a die 12 by spraying water onto the extruded fibers by a sprayer 17, wherein the spray is configured to spray the cooling fluid as close as possible to the exit point of the fibers from the extrusion manifold (the die) while trying to minimize the spray that actually contacted the manifold (the die) (col. 8, lines 25-31).  Thus, Bouchette et al. discloses that spraying melt blown fibers as close as possible to the die exit, and Beck et al. discloses that positioning a sprayer 1-10 inches downstream from a die would spray the melt blow fibers soon after extrusion.  Therefore, while Beck et al. discloses forming PET fibers, Beck et al. is still in the field of applicant’s endeavor, namely producing meltblown fibers, particularly quenching meltblown fibers AND/OR is reasonably pertinent to the particular problem with which applicant was concerned, namely quenching meltblown fibers.
Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to the limitations of “wherein the fibrous material has the high beta crystalline content in an amount sufficient for at least a 50% increase in tensile stress in a transverse direction or at least a 30% increase in tensile stress in a machine direction, as compared to a system void of the sprayers” in claim 1, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having such tensile stress limitations (paragraphs [0004], [0039]-[0067]).  Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations.  Furthermore, claim 1 recites as compared to a system void of the sprayers/liquid spray nozzles.  Bouchette et al. (US 6,517,648) discloses a system using sprayers/liquid spray nozzles, as mentioned above, and thus such system is capable of meeting such limitations of claim 1 because water spraying is used in Bouchette et al. (US 6,517,648).
As to the limitations of claim 8, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having the limitations of claim 8 (paragraphs [0004], [0039]-[0067]). Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations. Further, claim 8 recites as compared to a system void of the sprayers/liquid spray nozzles.  Bouchette et al. (US 6,517,648) discloses a system using sprayers/liquid spray nozzles, as mentioned above, and thus such system capable of meeting such recitations.
As to claims 9-12, the extruder 10 of Bouchette (e.g., fig. 1 shows an extrusion screw defining a blender) defines a blender capable of blending such claimed materials.  Further, as to the limitations of claims 11 and 12, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having the limitations of claims 11 and 12 (paragraphs [0004], [0039]-[0067]). Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations. Further, as to claims 11 and 12, they recite a comparison to a system void of the blender. Bouchette et al. (US 6,517,648) discloses a system using a blender, as mentioned above, and thus such system capable of meeting such recitations.
As to the claim recitations, such as “for meltblowing polymer into a fibrous material having high beta crystalline content”, "for blending a Hindered Amine Light Stabilizer with the polypropylene", and "for blending a Hindered Amine Light Stabilizer and an antioxidant with the polypropylene", such recitations relate to the intended use of the claimed apparatus and do not further limit the structure of the claimed apparatus. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937,136 USPQ 458,459 (CCPA 1963)). See MPEP 2115.  Note that the instant claims recite “for meltblowing polypropylene” which does not positively require PP.  The instant claims do NOT recite language such as “the system comprising: polypropylene”, which would positively require PP.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843) and Beck et al. (US 5,582,905) and as applied to claims 1 and 8-12 above, and further in view of Gubernick et al. (US 5,080,569).
Bouchette et al. (US 6,517,648), Allen (US 6,220,843) and Beck et al. (US 5,582,905) do not disclose the limitations of claim 2.
Gubernick et al. (US 5,080,569) disclose a meltblowing apparatus including an insulating material 56 disposed along an outer longitudinal side of each longitudinal fluid material flow through passage (fig. 1).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with an insulating material, as disclosed by Gubernick et al. (US 5,080,569), because such a modification is well known and conventional in the art and would enable insulation of the apparatus from the environment.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843) and Beck et al. (US 5,582,905) and as applied to claims 1 and 8-12 above, and further in view of Weber et al. (US 3,959,421).
Bouchette et al. (US 6,517,648), Allen (US 6,220,843) and Beck et al. (US 5,582,905) do not disclose the limitations of claims 3-6.
Weber et al. (US 3,959,421) discloses a meltblowing apparatus including a series of sprayers 20,
(Claim 4) wherein each sprayer in a series is configured for spraying a liquid at a common direction toward an attenuation axis of its proximate die tip, and
wherein liquid spray rates affect cooling, and wherein the sprayers create fine droplet patterns for quick evaporation (fig. 1; col. 3, lines 1-45).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the sprayers, as disclosed by Weber et al. (US 3,959,421), because such modifications are well known in the art and would provide an alternative configuration for the sprayers known to be operable in the art.
As to claims 3 and 6, note that spraying at least about 280 cc/min of liquid toward the attenuation axis of its proximate die tip and that spraying the liquid in droplets having a diameter of less than 150 pm would have been obvious in view of the teachings of Weber (fig. 1; col. 3, lines 1-45) as mentioned above, as spray rates are known to affect cooling and droplet patterns must be fine enough for quick evaporation.
As to claim 5, as mentioned above in paragraph 9, an angle of about 40 degrees would be obvious in view of the teachings of Bouchette et al. (US 6,517,648).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Allen (US 6,220,843), Beck et al. (US 5,582,905) and Jackson (2011/0152808).
This alternative rejection is put forth in view of the scope of “configured and disposed for" being wherein the materials worked upon by the system are positive claim limitations.
Bouchette et al. (US 6,517,648) is applied as above.  However, Bouchette et al. (US 6,517,648) does not disclose a receiver with a plurality of longitudinally extending die tips, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Allen (US 6,220,843) and Beck et al. (US 5,582,905) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the receiver of Bouchette et al. (US 6,517,648) with a plurality of longitudinally extending die tips, as disclosed by Allen (US 6,220,843), because such a modification is well known in the art and would provide an alternative configuration for the receiver known to be operable in the art to enable a meltblowing die with different die tips, a wide range of possible lengths and a variation of die nozzles to achieve a predetermined and varied pattern; and to further modify the spray nozzle outlet to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), because such a modification is known in the art and would provide an alternative configuration for cooling the fibers soon after extrusion to enable differential cooling of the fibers.  
Note that Beck et al. is in the field of applicant’s endeavor, namely meltblowing material to produce fibers, and/or is reasonably pertinent to the particular problem with which applicant was concerned, quenching melt blown fibers.  Beck et al. discloses quenching melt blown fibers by spraying water onto the extruded fibers, wherein a sprayer is positioned 1-10 inches downstream from a die for extruding the fibers in order to spray the melt blown fibers soon after extrusion (col. 10, lines 9-21).  As mentioned above, Bouchette et al. disclose quenching melt blow fibers from a die 12 by spraying water onto the extruded fibers by a sprayer 17, wherein the spray is configured to spray the cooling fluid as close as possible to the exit point of the fibers from the extrusion manifold (the die) while trying to minimize the spray that actually contacted the manifold (the die) (col. 8, lines 25-31).  Thus, Bouchette et al. discloses that spraying melt blown fibers as close as possible to the die exit, and Beck et al. discloses that positioning a sprayer 1-10 inches downstream from a die would spray the melt blow fibers soon after extrusion.  Therefore, while Beck et al. discloses forming PET fibers, Beck et al. is still in the field of applicant’s endeavor, namely producing meltblown fibers, particularly quenching meltblown fibers AND/OR is reasonably pertinent to the particular problem with which applicant was concerned, namely quenching meltblown fibers.
Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338,220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Jackson (2011/0152808) discloses that meltblown fibers can include polypropylene, a hindered amine light stabilizer, and/or an antioxidant (paragraphs [0037] and [0039)).
Furthermore, the extruder 10 of Bouchette (e.g., fig. 1 shows an extrusion screw defining a blender) defines a blender capable of blending such claimed materials.
Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the blender to be configured for blending the polypropylene with a hindered amine light stabilizer and/or an antioxidant because such materials are known in the art for making meltblown fibers, as recited by Jackson (2011/0152808).
As to claims 11 and 12, they recite a comparison to a system void of the configured blender.  This combination of prior art references defines a system including such a configured blender, as mentioned above, and thus such system is capable of meeting such recitations of claims 11 and 12.
Claims 13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380).
Bouchette et al. (US 6,517,648) disclose a meltblowing system for meltblowing polypropylene (e.g., col. 2, lines 62-67) comprising an extruder 10 configured and disposed to melt a solid polypropylene (e.g., col. 2, lines 62-67) and move the melted polypropylene to at least one meltblowing die 12 (e.g., col. 7, lines 36-65, melt chambers of extruders); the at least one meltblowing die 12 being configured and disposed to receive the melted polypropylene from the extruder 10 and comprising a longitudinally extending die tip having a plurality of spinnerets configured and disposed to spin the melted polypropylene therefrom (fig. 1; col. 5, lines 56, to col. 6, line 18; col. 7, lines 50-51); and a longitudinal fluid material flow through passage disposed along each longitudinal side of the die tip configured and disposed to axially attenuate the melted polypropylene from the die tip in fibrous form (fig. 1); a plurality of liquid spray nozzle 17 (col. 7, lines 46-49), each liquid spray nozzle having an outlet axially spaced from the die tip (in fig. 1, the sprayer 17 is axially spaced from the die tip is in a horizontal direction; col. 7, lines 36-65, spray nozzles) and being configured and disposed for spraying a liquid at an angle toward an attenuation axis of the die tip and an amount of liquid into the polypropylene (fig. 1; col. 5, line 56, to col. 6, line 24; col. 7, lines 59-62; when spray is away from the die manifold, the angle is toward the attenuation axis of the die tip); and a collector 16 configured and disposed to collect the meltblown fibers from each die tip to form a web (col. 5, lines 45-64); and
(Claim 16) wherein each liquid spray nozzle has its outlet configured and disposed to spray a liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip (col. 5, line 56, to col. 6, line 18; when the angle is away from the die manifold, the angle is toward the attenuation axis of the die tip; various parameters which affect the meltblowing include the distance between the spray head and the fibers, angle of impingement of the spray (thus, an angle between about 20° and about 85°, or about 40°, would be obvious), the spray directed toward or away from the die manifold, the geometry of the spray, i.e., conical (thus it would be obvious, depending upon the distance, angle, direction and geometry, that the sprayer can be adjusted to spray a liquid into the fibrous melted polymer at various locations); col. 7, lines 59-62, spray angle can be adjusted to hit the fibers at an angle away from or towards the die manifold; col. 8, lines 9-11, a spray angle of 20°).
However, Bouchette et al. (US 6,517,648) does not disclose the spinnerets being substantially equidistantly spaced from each other, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Beck et al. (US 5,582,905) is applied as above.
Harding et al. (US 3,825,380) discloses a meltblowing die including spinnerets 18 substantially equidistantly spaced from each other (figs. 3, 4; col. 5, lines 34-36).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the spinnerets of Bouchette et al. (US 6,517,648) to be substantially equidistantly spaced from each other, as disclosed by Harding et al. (US 3,825,380), because such a modification is well known in the art and would provide an alternative configuration for the spinnerets known to be operable in the art; and to further modify the spray nozzle outlet to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), because such a modification is known in the art and would provide an alternative configuration for cooling the fibers soon after extrusion to enable differential cooling of the fibers.  
Note that Beck et al. is in the field of applicant’s endeavor, namely meltblowing material to produce fibers, and/or is reasonably pertinent to the particular problem with which applicant was concerned, quenching melt blown fibers.  Beck et al. discloses quenching melt blown fibers by spraying water onto the extruded fibers, wherein a sprayer is positioned 1-10 inches downstream from a die for extruding the fibers in order to spray the melt blown fibers soon after extrusion (col. 10, lines 9-21).  As mentioned above, Bouchette et al. disclose quenching melt blow fibers from a die 12 by spraying water onto the extruded fibers by a sprayer 17, wherein the spray is configured to spray the cooling fluid as close as possible to the exit point of the fibers from the extrusion manifold (the die) while trying to minimize the spray that actually contacted the manifold (the die) (col. 8, lines 25-31).  Thus, Bouchette et al. discloses that spraying melt blown fibers as close as possible to the die exit, and Beck et al. discloses that positioning a sprayer 1-10 inches downstream from a die would spray the melt blow fibers soon after extrusion.  Therefore, while Beck et al. discloses forming PET fibers, Beck et al. is still in the field of applicant’s endeavor, namely producing meltblown fibers, particularly quenching meltblown fibers AND/OR is reasonably pertinent to the particular problem with which applicant was concerned, namely quenching meltblown fibers.
Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ232 (1984).
As to the limitations of “wherein the fibrous material has the high beta crystalline content in an amount sufficient for at least a 50% increase in tensile stress in a transverse direction or at least a 30% increase in tensile stress in a machine direction, as compared to a system void of the sprayers” in claim 13, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having such tensile stress limitations (paragraphs [0004], [0039]-[0067]).  Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations.  Furthermore, claim 13 recites as compared to a system void of the sprayers/liquid spray nozzles. Bouchette et al. (US 6,517,648) discloses a system using sprayers/liquid spray nozzles, as mentioned above, and thus such system is capable of meeting such limitations of claim 1 because water spraying is used in Bouchette et al. (US 6,517,648).
As to claim 21, the extruder 10 of Bouchette (e.g., fig. 1 shows an extrusion screw defining a blender) defines a blender capable of blending such claimed materials.
As to claim recitations, such as “for meltblowing polypropylene into a fibrous material having high beta crystalline content” and “for blending polypropylene with at least one of Hindered Amine Light Stabilizers and antioxidants", such recitations relate to the intended use of the claimed apparatus and do not further limit the structure of the claimed apparatus. See intended use case law above.  Note that the instant claims recite “for meltblowing polypropylene” which does not positively require PP.  The instant claims do NOT recite language such as “the system comprising: polypropylene”, which would positively require PP.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) as applied to claims 13, 16 and 21, and further in view of Gubernick et al. (US 5,080,569).
Bouchette et al. (US 6,517,648), Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) do not disclose the limitations of claim 14.
Gubernick et al. (US 5,080,569) disclose a meltblowing apparatus including an insulating material 56 disposed along an outer longitudinal side of each longitudinal fluid material flow through passage (fig. 1).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with an insulating material, as disclosed by Gubernick et al. (US 5,080,569), because such a modification is well known in the art and would enable insulation of the apparatus from the environment.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) as applied to claims 13, 16 and 21 above, and further in view of Weber et al. (US 3,959,421).
Bouchette et al. (US 6,517,648), Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) do not disclose the limitations of claims 15 and 17.
Weber et al. (US 3,959,421) discloses a meltblowing apparatus including a series of sprayers 20, wherein each sprayer is configured for spraying a liquid at a common direction toward an attenuation axis of its proximate die tip, wherein liquid spray rates affect cooling, and wherein the sprayers create fine droplet patterns for quick evaporation (fig. 1; col. 3, lines 1-45).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the liquid sprayer nozzles to be disposed to spray the liquid at a common direction toward the attenuation axis of the die tip or to be configured spray a liquid therefrom in fine droplet form, as disclosed by Weber et al. (US 3,959,421), because such modifications are well known in the art and would provide an alternative configuration for the sprayers known to be operable in the art. Note that spraying the liquid in droplets having a diameter of less than 150 pm would have been further obvious in view of the teachings of Weber (fig. 1; col. 3, lines 1-45), as mentioned above, as droplet patterns must be fine enough for quick evaporation.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) as applied to claims 13, 16 and 21 above, and further in view of Berrigan et al. (US 2002/0102897).
Bouchette et al. (US 6,517,648), Beck et al. (US 5,582,905) and Harding et al. (US 3,825,380) do not disclose the limitations of claims 18-20.
Berrigan et al. (US 2002/0102897) discloses that fibers having beta crystalline content of at least a detectable beta content can be detected by an x-ray detection technique (paragraph [0080)). 
Thus, it would have been further obvious to modify the system to be configured with an x-ray detection technique, as disclosed by Berrigan et al. (US 2002/0102897), because such a modification is known in the art and would enable the beta content to be detected.
As to claim 18, the collector 16 of Bouchette is capable of being configured and disposed to collect such fibers. Further, the system is capable of producing fibers having a beta crystalline content of about 61% because the system of the combined prior art meets all the structural limitations of the claimed apparatus which is capable of such 61% beta crystalline content (i.e., Bouchette discloses water spraying).  Furthermore, Berrigan et al. (US 2002/0102897) discloses that fibers having beta crystalline content of at least a detectable beta content can be detected by an x-ray detection technique, as mentioned above.
As to the limitations of claim 19, the instant specification discloses that, with water spraying, polypropylene (PP) is a polymer capable of being meltblown into a fibrous material having high beta crystalline content and capable of having the limitations of claim 19 (paragraphs [0004], [0039]-[0067]). Bouchette et al. (US 6,517,648) discloses using polypropylene (e.g., col. 2, lines 62-67), and thus the system of Bouchette et al. (US 6,517,648) including water spraying is capable of such limitations. Further, claim 19 recites being compared to a system void of the sprayers/liquid spray nozzles. Bouchette et al. (US 6,517,648) discloses a system using sprayers/liquid spray nozzles, as mentioned above, and thus such system capable of meeting such recitations.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchette et al. (US 6,517,648) in view of Beck et al. (US 5,582,905), Harding et al. (US 3,825,380) and Jackson (2011/0152808).
This alternative rejection is put forth in view of the scope of “configured and disposed for" being wherein the materials worked upon by the system are positive claim limitations.
Bouchette et al. (US 6,517,648) is applied as above for claim 13.
However, Bouchette et al. (US 6,517,648) do not disclose the spinnerets being substantially equidistantly spaced from each other, or a spray nozzle outlet axially spaced at most about 7 mm from the die tip.
Harding et al. (US 3,825,380) and Beck et al. (US 5,582,905) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the spinnerets of Bouchette et al. (US 6,517,648) to be substantially equidistantly spaced from each other, as disclosed by Harding et al. (US 3,825,380), because such a modification is well known in the art and would provide an alternative configuration for the spinnerets known to be operable in the art; and to further modify the spray nozzle outlet to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), because such a modification is known in the art and would provide an alternative configuration for cooling the fibers soon after extrusion to enable differential cooling of the fibers. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ232 (1984).
Jackson (2011/0152808) discloses that meltblown fibers can include polypropylene, a hindered amine light stabilizer, and/or an antioxidant (paragraphs [0037] and [0039]).
Furthermore, the extruder 10 of Bouchette is configured for blending materials to be extruded.
Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the extruder to be configured for blending the polypropylene with hindered amine light stabilizers and/or antioxidants because such materials are known in the art for making meltblown fibers, as recited by Jackson (2011/0152808).
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that, firstly, Beck et al. discloses melt blowing polyethylene teraphthalate, as opposed to melt blowing polypropylene, as currently claimed. One having ordinary skill in the art would not consider Beck et al. to teach the presently claimed system for providing polypropylene with a high beta content as claimed since PET does not form beta crystals. In the Declaration under 37 CFR 1.132, filed February 24, 2022, itis shown “That Beck (US 5,582,905) teaches forming polyester (PET) fibers, as opposed to polypropylene (PP) fibers, and the spraying to form odd shaped PET fibers for insulation. PET undergoes a vitrification process and does not undergo the crystillation process of PP and does not form Beta crystals.” and that “one skilled in the art would not consider Beck for teaching any method of making higher strength PP fibers, this is exemplified with the fact that PET fails to undergo the Beta crystillazation process of PP”. Therefore, the combination of Beck et al., Bouchette et al., Allen, is not appropriate.  
	The Examiner respectfully disagrees.  In response to applicant's argument that Beck et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Beck et al. is in the field of applicant’s endeavor, namely meltblowing material to produce fibers, and/or is reasonably pertinent to the particular problem with which applicant was concerned.  Beck et al. discloses quenching melt blown fibers by spraying water onto the extruded fibers, wherein a sprayer is positioned 1-10 inches downstream from a die for extruding the fibers in order to spray the melt blown fibers soon after extrusion (col. 10, lines 9-21).  As mentioned above, Bouchette et al. disclose quenching melt blow fibers from a die 12 by spraying water onto the extruded fibers by a sprayer 17, wherein the spray is configured to spray the cooling fluid as close as possible to the exit point of the fibers from the extrusion manifold (the die) while trying to minimize the spray that actually contacted the manifold (the die) (col. 8, lines 25-31).  Thus, Bouchette et al. discloses that spraying melt blown fibers as close as possible to the die exit, and Beck et al. discloses that positioning a sprayer 1-10 inches downstream from a die would spray the melt blow fibers soon after extrusion.  Therefore, while Beck et al. discloses forming PET fibers, Beck et al. is still in the field of applicant’s endeavor, namely producing meltblown fibers, particularly quenching meltblown fibers AND/OR is reasonably pertinent to the particular problem with which applicant was concerned, namely quenching meltblown fibers.  
Furthermore, Beck et al. (US 5,582,905) discloses “This invention relates to fibrous non-woven thermal insulating mats constructed of thermo-plastic fibers and particularly, though not exclusively, to high loft batts of linear condensation polymers, preferably polyester, for example, polyethylene terephthalate (PET)” (col. 1, line 8-12). Thus, the disclosure of Beck et al. is applicable to “thermo-plastic fibers)”, and there is NO disclosure in Beck et al. which limits such disclosure only to meltblown PET fibers.
Furthermore, the prior art rejection is a combination of prior art references.  Quenching melt blown polypropylene (PP)  with water spray in a meltblowing apparatus is well known in the prior art as disclosed by Bouchette et al. (US 6,517,648: col. 1, lines 10-14; col. 2, lines 62-67).  Thus, as mentioned above, Bouchette et al. discloses quenching melt blown PP fibers as soon as possible after extrusion (i.e., spraying as close as possible to the die exit point).  Note that such quenching inherently produces fibrous PP material (fibers) having a high beta crystalline content OR makes the Bouchette et al. apparatus  capable of producing fibrous PP material (fibers) having a high beta crystalline content BECAUSE the instant specification discloses that quenching meltblown PP fibers soon after extrusion with water spray produces fibrous PP material (fibers) having a high beta crystalline content relative to producing meltblown PP fibers without water spray.  
Furthermore, such arguments are not commensurate in scope with the instant claims. The instant claims are apparatus claims and do not positively require polypropylene PP.  Materials to be used in a claimed apparatus relate to the intended use of the claimed apparatus.  See intended use case law above.  Note that the instant claims recite “for meltblowing polypropylene” which does not positively require PP.  The instant claims do NOT recite language such as “the system comprising: polypropylene”, which would positively require PP.
	Applicant argues that the Examiner asserts that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the
claimed relative dimensions would not perform differently than the prior art device, the
claimed device is not patentably distinct from the prior art device.  As noted above, PET
undergoes a vitrification process and does not undergo the crystillation process of PP and
does not form Beta crystals. Therefore, the presently claimed system does perform differently.
The Examiner respectfully disagrees.  The prior art rejection is a combination of prior art references.  Quenching melt blown polypropylene (PP)  with water spray in a meltblowing apparatus is well known in the prior art as disclosed by the primary reference of the combination of prior art references, Bouchette et al. (US 6,517,648: col. 1, lines 10-14; col. 2, lines 62-67).  Thus, as mentioned above, Bouchette et al. discloses quenching melt blown PP fibers as soon as possible after extrusion (i.e., spraying as close as possible to the die exit point).  Note that such quenching inherently produces fibrous PP material (fibers) having a high beta crystalline content OR makes the Bouchette et al. apparatus  capable of producing fibrous PP material (fibers) having a high beta crystalline content BECAUSE the instant specification discloses that quenching meltblown PP fibers soon after extrusion with water spray produces fibrous PP material (fibers) having a high beta crystalline content relative to producing meltblown PP fibers without water spray.  Thus, Bouchette et al. discloses quenching melt blown PP fibers with water spray as soon as possible after extrusion, and modifying the spray nozzle outlet of Bouchette to be axially spaced at most about 7 mm from the die tip, as disclosed by Beck et al. (US 5,582,905), would still quench the meltblown PP fibers of Bouchette et al. enabling production of fibrous PP material having a high beta crystalline content as mentioned above.  Therefore, the system would NOT perform differently.
Applicant argues, secondly, Beck et al. fail to teach or make obvious “each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip” as presently claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Beck et al. discloses a sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from a die tip, as mentioned above.  As mentioned above, note that both Bouchette et al. and Beck et al. disclose a water sprayer for the die tip (i.e., a one to one correspondence of one sprayer for one die tip).  If a plurality of die tips are used, as disclosed by Allen, then it would have been further obvious to have one sprayer correspond to each die tip, which one to one correspondence is taught by both Bouchette et al. and Beck et al.
	Applicant argues that, in the presently claimed system, “each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip” is critical and there is a nexus to the resulting high beta content of the resulting PP fibrous material.  In the originally filed specification, at Paragraph [0039], it is stated that “In at least one embodiment of the present disclosure a process for Alpha to Beta transition by water spraying during the filament formation is provided. The use of water spray during the fiber formation process right below spinneret die 102 may improve the nonwoven web tensile stresses and the percent elongation to break. It is found that alpha to beta phase transition may occur due to a rapid quenching of the molten polypropylene filaments by the water spray. The presence of high levels of beta crystals may improve the impact strength, toughness, micro-pores and/or heat deflection temperature.” Example 1 states “Sample webs were prepared with and without water spray under the same process conditions, using a system schematically shown as system 100 in FIG. 1. Water at the room temperature was sprayed 40° to the direction of fiber formation near the spinneret die exit. Tensile and percent elongation to break were measured by Shimadzu Model AGS-50G (average out of 5 good measurements).”, paragraph [0041], Lines 1-5, Page 11. Paragraph [0050] “As shown herein, the crystallinity increases by the use of water spray right below the spinneret die exit indicating the enhancement of the crystallization of polypropylene during the fiber formation from the melt.”  As shown above, the specification clearly shows the criticality of spraying the liquid as near the spinneret as practical since “alpha to beta phase transition may occur due to a rapid quenching of the molten polypropylene filaments by the water spray.” In the Examples, system 100, shown in FIG. 1, was used. Paragraph [0032] states “In at least one further embodiment, each liquid spray nozzle has an outlet 125 axially spaced D2 at most about 7 mm from die tip 104.” As shown in FIGs. 1 and 4, respectively to the right, the liquid spray system 100 used in the Examples provides for the liquid to be sprayed a distance as near the spinneret as practical of at most 7 mm.  Taken as a whole, the present application discloses the claim limitation of “each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip” as being critical and clearly states the nexus between the increase of crystallinity and the use of liquid spray night below the spinneret die exit. Therefore, the Applicants that it is shown that the Applicants had possession of such facts at the time of filing of this application.
The Examiner respectfully disagrees. The specification passages cited by Applicant disclose that rapid quenching caused by water spray below the spinneret enables high beta content. However, there is no original disclosure that an axial spacing of at most 7mm is critical. The original specification discloses that [0007] “The system further comprising a plurality of liquid spray nozzles configured and disposed to spray a liquid into the fibrous melted polymer attenuated from the die tip, each liquid spray nozzle may comprise at least one of the limitations of a)- d), wherein a)-d) are: a) each liquid spray nozzle having an outlet configured and disposed to spray a substantial amount of liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; b) the plurality of liquid spray nozzles being configured to spray at least about 280 cc/min liquid toward the attenuation axis of the die tip; c) each liquid spray nozzle having an outlet axially spaced at most about 7 mm from the die tip; and d) each liquid spray nozzle having an outlet laterally spaced at most about 120 mm from the die tip” (emphasis added) and that [0008] “The process comprises at least one of the limitations of a) and b), wherein a) and b) are: a) spraying a substantial amount of the liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; and b) spraying at least about 280 cc/min of the liquid toward the attenuation axis of the die tip”. These paragraphs [0007]-[0008] disclose that an axial spacing of at most about 7 mm is NOT required to achieve a high beta content, as paragraph [0007] doesn’t require such axial spacing (i.e., c) is optional) and paragraph [0008] doesn’t require such axial spacing (i.e., not even an option).  Also, other factors, other than axial spacing of at most 7mm, can be used to rapidly cool down the polymer melt, such as the other options in paragraphs [0007]-[0008] and the contents of the spray [0029], as disclosed in the original specification.  Applicant argues that “As shown in FIGs. 1 and 4, respectively to the right, the liquid spray system 100 used in the Examples provides for the liquid to be sprayed a distance as near the spinneret as practical of at most 7 mm.  However, the instant disclosure [0032] discloses that “In at least one further embodiment, each liquid spray nozzle has an outlet 125 axially spaced D2 at most 7 mm from die tip 104.”  Thus, “at most 7 mm” is optional to the system 100 in figs. 1 and 4.  Further, Examples 1 and 2 in the specification do not explicitly require “at most 7 mm”.  While Examples 1 and 2 use the system 100 of fig. 1, as mentioned above,  “at most 7 mm” is optional to the system 100 in figs. 1 and 4.  Thus, the specification does NOT disclose or suggest “at most 7 mm” recitations are critical.
Applicants argue that, additionally, in the contemporaneously filed declaration, it is stated 
“That in Examples 1 and 2 system 100, shown in FIGs 1 and 4, was used which had an axial spacing of 7mm, which was the closest possible distance to the exit of the die for the spraying of the liquid into the polymer melt and to avoid spraying and cooling the insulation material of system 100;
That the liquid spray must rapidly cool down the polymer melt while in a nucleation state in order to enhance beta nucleation formation, and therefore, the liquid spraying at a closest possible distance to the exit of the die is critical; 
That the closest possible distance for the spraying of the liquid of system 100 is an axial spacing of 7mm, to avoid spraying the insulation, and therefore the axial spacing of at most 7mm is critical;”.
	However, as mentioned in the Office Action mailed March 29, 2022, it should be noted that these declaration statements include references to axial spacing of “7mm” and “at most 7mm” making it unclear if criticality is to “7mm” or to “at most 7mm”.  Statements to the “spacing of 7 mm” are NOT commensurate in scope to the instant claims which require “at most 7 mm”.   It should be noted that Examples 1 and 2 of the specification disclose using the system in Fig. 1, but do NOT explicitly disclose using an axial distance of 7mm.  The original specification [0032] does disclose the axial spacing being at most about 7 mm, which can be optionally used (i.e., a further embodiment) in the system of fig. 1.
These Declaration statements appear to present new matter. It is not clear if Applicant had possession of such subject matter at the time of filing.  The original specification also doesn’t disclose “an axial spacing of 7mm, which was the closest possible distance to the exit of the die for the spraying of the liquid into the polymer melt and to avoid spraying and cooling the insulation material” or “the liquid spraying at a closest possible distance to the exit of the die is critical” or “That the closest possible distance for the spraying of the liquid of system 100 is an axial spacing of 7mm, to avoid spraying the insulation, and therefore the axial spacing of at most 7mm is critical;”.  The original specification does
NOT have any disclosure relative to a spraying axial distance to avoid spraying the insulation. The criticality of an axial spacing of 7mm or of at most 7mm is contrary to the original specification. The original specification discloses that [0007] “The system further comprising a plurality of liquid spray nozzles configured and disposed to spray a liquid into the fibrous melted polymer attenuated from the die tip, each liquid spray nozzle may comprise at least one of the limitations of a)- d), wherein a)-d) are: a) each liquid spray nozzle having an outlet configured and disposed to spray a substantial amount of liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; b) the plurality of liquid spray nozzles being configured to spray at least about 280 cc/min liquid toward the attenuation axis of the die tip; c) each liquid spray nozzle having an outlet axially spaced at most about 7 mm from the die tip; and d) each liquid spray nozzle having an outlet laterally spaced at most about 120 mm from the die tip” (emphasis added) and that [0008] “The process comprises at least one of the limitations of a) and b), wherein a) and b) are: a) spraying a substantial amount of the liquid at an angle between about 20° and about 85° toward the attenuation axis of the die tip; and b) spraying at least about 280 cc/min of the liquid toward the attenuation axis of the die tip”.  These paragraphs [0007]- [0008] disclose that an axial spacing of at most about 7 mm is NOT required to achieve a high beta content, as paragraph [0007] doesn’t require such axial spacing (i.e., c) is optional) and paragraph [0008] doesn’t require such axial spacing (i.e., not even an option).  Also, other factors, other than axial spacing of at most 7mm, can be used to rapidly cool down the polymer melt, such as the other options in paragraphs [0007]-[0008] and the contents of the spray [0029], as disclosed in the original specification.
Further, such statements are conclusory without factual basis. For example, the Declaration states “That in Examples 1 and 2 system 100, shown in FIGs 1 and 4, was used which had an axial spacing of 7mm, which was the closest possible distance to the exit of the die for the spraying of the liquid into the polymer melt and to avoid spraying and cooling the insulation material of system 100;”.  The instant specification does not disclose Examples 1 and 2 using an axial spacing of 7mm.  The Declaration does
not disclose where an axial spacing of 7mm is derived or how an axial spacing of 7mm enables avoiding spraying and cooling the insulation material is determined.  The Declaration states “That the liquid spray must rapidly cool down the polymer melt while in a nucleation state in order to enhance beta nucleation formation, and therefore, the liquid spraying at a closest possible distance to the exit of the die is critical”.  It appears that this statement states that spraying at a closest possible distance to the exit of the die is critical to rapidly cool down the polymer.  However, the Declaration does not provide any evidence to support such a statement.  The original specification does not require an axial spacing of at most 7mm to rapidly cool the polymer melt to achieve a high beta content, as mentioned above.  The Declaration states “That the closest possible distance for the spraying of the liquid of system 100 is an axial spacing of 7mm, to avoid spraying the insulation, and therefore the axial spacing of at most 7mm is critical”.   It should be noted that such statement is problematic as it makes a statement relative to an axial spacing of “7 mm”, and then gives a conclusion relative to a broader range of “at most 7mm”.  Thus, it is not clear if such spacing of “7mm” or “at most 7mm” is critical, and it is not clear what evidence is provided to support “at most 7mm” being critical when only “7mm” is stated.  What evidence is provided that an axial spacing of at most 7mm is critical to avoid spraying insulation other than a conclusory statement by the Declaration?
Furthermore, it should be noted that the original specification discloses achieving a high beta content when rapidly quenching melt blown PP fibers with a sprayer versus without a sprayer.  Rapid quenching of melt blown PP fibers with a sprayer is known in the prior art, as disclosed by Bouchette et al., as mentioned above, and therefore the prior art apparatus of Bouchette et al. is capable of achieving a high beta content for the melt blown PP fibers.
These statements are not commensurate in scope with the claims. The Declaration includes statements relative to an axial spacing of 7mm. However, the instant claims require an axial spacing of at most 7mm. The Declaration states that the criticality of “7mm” has basis in Examples 1 and 2. However, Examples 1 and 2 do not disclose such criticality. Further, Examples 1 and 2 include many other features (i.e., various specific water temperatures, various spray angles, extruder at 240°C, screw rpm 30, die temperature 240°C, air manifold 300°C and water spray at 280 cc/min) which enable the results in Examples 1 and 2 which are not instantly claimed.
Thus, the Declaration is insufficient in showing that an axial spacing of at most 7mm is critical.
Applicant argues that the axial spacing, as claimed, is critical and enables the presently claimed system to meltblow polypropylene into a fibrous material having high beta crystalline content. 
However, the asserted criticality of an axial spacing of “at most 7 mm” is addressed above. 
Applicant argues that the presently claimed system performs differently than the cited art as the cited art does not teach or suggest spraying the liquid into the melted polypropylene while it is in the nucleation phase. 
	However, such argument is not commensurate in scope with the instant claims which do not require a nucleation phase.  Furthermore, the original specification does not disclose a nucleation phase.  It should be noted that the Declaration filed on February 24, 2022 states that “Nucleation begins to occur in the melt immediately after the melt exits the spinneret.”  Bouchette et al. discloses that a sprayer is configured to spray the cooling fluid as close as possible to the exit point of the fibers from the extrusion manifold (col. 8, lines 24-31).  Thus, the spraying of the cooling fluid into the meltblown PP fibers would be while the meltblown PP fibers are in the nucleation phase.
	Applicant argues that, in response to the Amendments filed February 24, 2022, the Examiner states “It should be noted that Examples 1 and 2 disclose using the system in Fig. 1, but do NOT explicitly disclose using an axial distance of 7mm. The original specification [0032] does disclose the axial spacing being at most about 7 mm.” Office Action, Page 19, Paragraph 4.  From the Applicants’ understanding, the Examiner is acknowledging that the original specification [0032] recites “In at least one further embodiment, each liquid spray nozzle has an outlet 125 axially spaced D2 at most about 7 mm from die tip 104.” and that Examples 1 and 2 disclose using the system in Fig. 1.  The Applicants submit that the recitation of “a sprayer proximate each die tip, each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip,” in the claims is disclosed in the originally filed specification and that this does not constitute new matter as suggested by the Examiner.
	The Examiner agrees that the recitation of “a sprayer proximate each die tip, each sprayer having a spray nozzle with an outlet axially spaced at most about 7 mm from its proximate die tip,” in the claims is disclosed in the originally filed specification.  However, it should be noted that Examples 1 and 2 disclose using the system in Fig. 1, but do NOT explicitly disclose using an axial distance of 7mm.  The original disclosure [0032] discloses that the system 100 of instant fig. 1 can include optional features (defined by various embodiments).  The original specification [0040]-[0053] discloses that, for Examples 1 and 2, the following options (embodiments) were used: water at room temperature sprayed at 40o to the direction of fiber formation near the spinneret die exit [0041], and water spray at 280 cc/min [0043].  However, the original specification [0040]-[0053] does NOT discloses that the option (embodiment) of an axial spacing of 7 mm between a sprayer outlet and a die tip IS used for Examples 1 and 2. 
Applicant argues that the Examiner also states that “The original specification does not have any disclosure relative to a spraying axial distance to avoid spraying the insulation.” As known by persons having ordinary skill in the art, the function of the insulation on the meltblowing system is to retain heat and the spraying of water, or any fluid, onto the insulation is to be avoided.
The Examiner respectfully disagrees.  Such argument is not commensurate in scope with the instant claims which do not require avoiding the spraying of water, or any fluid, onto the insulation.  While the original specification discloses insulation 118, the original specification does NOT disclose that the spraying of water, or any fluid, onto the insulation is to be avoided.  Thus, even is such recitation were instantly claimed, it would be new matter.  Furthermore, note that Bouchette et al. disclose that the sprayer is configured to spray the cooling fluid as close as possible to the exit point of the fibers from the extrusion manifold, while trying to minimize the spray that actually contacted the manifold (col. 8, lines 24-31).  Thus, even if the original specification disclosed that the spraying of water, or any fluid, onto the insulation is to be avoided (which it does NOT disclose), such avoidance would have been further obvious in view of Gubernick et al. (US 5,080,569).  Gubernick et al. (US 5,080,569) disclose a meltblowing apparatus including an insulating material 56 covering a die manifold (fig. 1).  Thus, it would have been obvious to insulate the die manifold of Bouchette et al. with an insulation, as disclosed by Gubernick et al., and to further avoid spraying water onto the insulation because Bouchette et al. discloses minimizing water spray contacting the die manifold.  Thus, avoiding (minimizing) water spray on the die manifold would also avoid water spray on the insulation which covers the die manifold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744